DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 8-14 is/are objected to because of the following informalities:  Claims 8-14 appear to be duplicate claims that mirror Claims 1-7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites avoiding food waste by determining an expiration date of the consumer product and calculating a dynamic price based on the expiration date.
More specifically, Claim 1 and 8, recite:





determining, 
calculating, 
approving, 
The limitation of determining, 
Further, such limitations additionally fall under the grouping of abstract ideas involving Certain Methods of Organizing Human Activity as such features noted above are commercial or 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a scanner, and portable device with a memory and processor. The a scanner, and portable device with a memory and processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function calculating a dynamic price) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a scanner, and portable device with a memory and processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Spencer (US 7,464,873 B2) discusses that it items are scanned for basic inventory and management control and further such scanner devices are commonly used in grocery store supermarkets thus encompassing the features of using a scanner, and portable device with a memory and processor, see col. 1, lines 14-26 and further col. 2, lines 51-62.   The claim is not patent eligible


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 7,464,873 B2) in view of Ishida (JP 2009176193 A) (Translation) found from the IDS filed by Applicant’s on 5/4/2020.  

Regarding Claim 1, and similarly Claim 8;
Spencer discloses system for avoiding food waste (Abstract – Managing inventories of expiration dated products) comprising: 
a scanner, the scanner able to read data on a barcode on a plurality of consumer products (col. 1, lines 51-61 – barcode scanner); 
(col. 1, lines 51-61 – barcode scanner... keypad, an output screen... Such devices are essentially hand held special purpose computers capable of retaining data in memory and executing software programs);
a processor having a memory, the memory having computer readable instructions stored thereon that when executed by the processor (col. 1, lines 51-61 – barcode scanner... keypad, an output screen... Such devices are essentially hand held special purpose computers capable of retaining data in memory and executing software programs); receiving the data received from the scanner (col. 2, lines 50-61 and col. 4, lines 4-8 – scanning the UPC barcode of one expiration dated production unit);
displaying the data on a screen of the portable device (col. 4, lines 12-14); 
[entering], via a processor, an expiration date of the consumer product (col. 4, lines 12-24 – expiration date);
[data received from the bar code of the consumer product] (col. 2, lines 50-61 and col. 4, lines 4-8);
approving, via a processor, the data displayed on the portable device screen (col. 4, lines 12-24 – associated ... and storing the entered expiration date with the stored product identification information).
Spencer fails to explicitly disclose: 
determining, via a processor, an expiration date of the consumer product;
calculating, via a processor, a dynamic price based on the expiration date and data received from the bar code the consumer product.
	However, in an analogous art, Ishida teaches a system for avoiding food waste (Ishida, [0020] - ...recognize the merchandise preset at the merchandise store at the present time based on a comparison between the merchandise information of the merchandise and the merchandise sales history information of the merchandise, and the price of the product can be changed based on the expiration date and the displayed on the electronic display medium):
determining, via a processor, an expiration date of the consumer product (Ishida, [0050] – expiration date);
calculating, via a processor, a dynamic price based on the expiration date and data received from the bar code the consumer product (Ishida, [0020] - ...recognize the merchandise preset at the merchandise store at the present time based on a comparison between the merchandise information of the merchandise and the merchandise sales history information of the merchandise, and the price of the product can be changed based on the expiration date and the displayed on the electronic display medium and [0055] and [0062] and [0067]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ishida to the portable device of Spencer to include determining, via a processor, an expiration date of the consumer product; calculating, via a processor, a dynamic price based on the expiration date and data received from the bar code the consumer product.
One would have been motivated to combine the teachings of Ishida to Spencer  to do so as it provides / allows appropriately presents price information to a customer (Ishida, [0018]).

Regarding Claim 2, and similarly Claim 9;
Spencer and Ishida disclose the system to Claim 1.
(col. 1, lines 51-61 – barcode scanner... keypad, an output screen... Such devices are essentially hand held special purpose computers capable of retaining data in memory and executing software programs);

Regarding Claim 3, and similarly Claim 10;
Spencer and Ishida disclose the system to Claim 1.
	Spencer and Ishida further both disclose/teach wherein the data is comprised of at least one of a picture of the consumer product, quantity, price, and expiration date of the consumer product (Spencer, col. 4, lines 15-16 – all units of the set of units... and Ishida, [0052] and [0067]).

Regarding Claim 5, and similarly Claim 12;
Spencer and Ishida disclose the system to Claim 1.
Spencer and Ishida further both disclose/teach wherein the data is stored on a local or remote (Spencer, col. 3, lines 34-37 – separate computer system and Ishida, [0052] and [0067]).

Regarding Claim 6, and similarly Claim 13;
Spencer and Ishida disclose the system to Claim 1.
Ishida further teaches wherein the dynamic price is projected to in-store screens or electronic shelf labels (ESL) (Ishida, [0021] – electronic display medium displayed on the display shelf)

Regarding Claim 7, and similarly Claim 14;
Spencer and Ishida disclose the system to Claim 1.
Ishida further teaches wherein the dynamic price is communicated via a processor a checkout cashier (Ishida,[0089-[0090]).

Claim 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US 7,464,873 B2) in view of Ishida (JP 2009176193 A) (Translation) found from the IDS filed by Applicant’s on 5/4/2020 and further in view of Examiner’s Official Notice.  

Regarding Claim 4, and summarily Claim 11;
Spencer and Ishida disclose the system to Claim 1.
	Ishida further teaches wherein the data is transmitted form the portable device via ... communications ([0044] and [0067] – ...the PDA 450, transmits and receives the bar code indicating the product to and from the store controller 200 via the transmitting/receiving device 400).
Spencer and Ishida fail to explicitly disclose wherein the data is transmitted form the portable device via Bluetooth, Wi-Fi, or cellular communications. 
The examiner takes Examiner’s Official Notice that it is notoriously old and well known in the computing arts to have a portable device communicate via Bluetooth, Wi-Fi, or cellular communications (e.g., any modem Smart Phone and/or Tablet).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Examiner’s Official Notice to the portable device of Spencer and Ishida to include the aforementioned feature.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627